THIS SECURITY HAS NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR APPLICABLE BLUE SKY LAWS, AND IS SUBJECT TO CERTAIN
INVESTMENT REPRESENTATIONS. THIS SECURITY MAY NOT BE SOLD, OFFERED FOR SALE OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT AND
APPLICABLE BLUE SKY LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
DIGITILITI, INC.
SECURED CONVERTIBLE PROMISSORY NOTE

      $_______    ______, 2011

FOR VALUE RECEIVED, Digitiliti, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of  ________________, a [insert state of residence
/insert entity form, organized and existing under the laws of  _____] or
[his/her/its] successors and assigns (the “Holder”), at  _____, or at such other
place designated at any time by the Holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum
$_________, or so much thereof as may be outstanding from time to time, together
with interest thereon as set forth herein. This Secured Convertible Promissory
Note (this “Note”) is one of several notes (collectively, the “Notes”) being
issued by the Company pursuant to that certain Convertible Promissory Note and
Warrant Purchase Agreement dated as of February ______, 2011 (the “Purchase
Agreement”). Each of the Notes shall be identical to the other Notes except with
respect to the principal amount and the name of and other information regarding
the holder. Capitalized terms used but not otherwise defined herein, shall have
the meanings given to them in the Purchase Agreement.
1. Definitions. For purposes of this Note, the following terms shall have the
definitions set forth below:
(a) “Conversion Price” means $0.20 per share of Common Stock.
(b) “Majority Holders” means the holders of more than 50% in principal amount of
the outstanding Notes.
(c) “Maturity Date” means August 1, 2012, as such date may be extended pursuant
to Section 2 hereof.
(d) “Pro Rata Portion” with respect to a Holder, means such Holder’s percentage
holding of the aggregate principal amount of all outstanding Notes.
2. Maturity. The entire outstanding principal balance of this Note, together
with all accrued and unpaid interest thereon (the “Outstanding Balance”), shall
be due and payable on the Maturity Date. The Company may extend the Maturity
Date of all outstanding Notes (but not less than all Notes) for up to two
six-month periods, provided that each time the Company elects to extend the
Maturity Date the Company shall issue to the Holder a warrant to purchase that
number of shares of Common stock equal to the product of (a) such Holder’s Pro
Rata Portion and (b) 577,500 (rounded down to the nearest whole number). Such
warrant shall have the same terms as the Warrants, but shall have an exercise
price equal to 110% of the average closing market price for the ten trading days
before the date of issuance.

 

1



--------------------------------------------------------------------------------



 



3. Interest. This Note shall bear interest on the outstanding principal amount
at the rate of 12% per annum simple interest (or if this rate exceeds the
maximum rate permissible by law, the maximum rate premissible) until the Note is
paid in full. Interest on this Note may be prepaid at any time, wihtout penalty.
4. Security Interest. Except as set forth in Section 5 or for Permitted
Indebtedness (as defined in the Purchase Agreement), this Note is secured by all
of the assets of the Company pursuant to the terms of the Security Agreement.
The payment of this Note shall rank equal in right of payment to each of the
other Notes.
5. Subordination. The Holder hereby agrees and acknowledges that the security
interest granted to the Holder securing repayment of this Note is expressly
subordinate to the Vault Loan (as such term is defined in the Purchase
Agreement). Additionally, the Holder shall, from time to time, at the request of
the Company, subordinate the portion of the security interest securing repayment
of this Note (and all Notes) covering accounts receivable only to any accounts
receivable or equipment based financing obtained by the Company from any bank or
other lender.
6. Prepayment. Upon notice of prepayment, the Holder shall have ten business
days to elect, in the Holder’s sole discretion, to either (i) convert the Note
pursuant to Section 7(a) or (ii) be repaid the Outstanding Balance. Any cash
payments made by the Company with regard to any of the Notes will be made
simultaneously with regard to all of the Notes, other than Notes converted at
the request of the Holder thereof, in an amount prorated among the Notes in
proportion to the outstanding principal balances of each of the Notes.
7. Conversion.
(a) The Holder shall have the right at any time to convert the Outstanding
Balance into that number of shares of Common Stock found by dividing the
Outstanding Balance by the Conversion Price.
(b) If the closing price of the Company’s Common Stock is $1.00 or higher for 20
consecutive trading days, the Company may in its sole discretion, convert all
outstanding Notes (and not less than all Notes). If the Company elects to
convert the Notes into Common Stock pursuant to this Section 7(b) and the Holder
does not elect to have all amounts due hereunder paid in cash within forty-five
business days of the notice of conversion: (i) this Note shall convert into that
number of shares of Common Stock found by dividing the applicable Outstanding
Balance by the Conversion Price, and (ii) if the shares are not then freely
tradeable under Rule 144, the Company shall use reasonable efforts to register
the underlying shares with the Commission as soon as reasonably practicable.
(c) Upon any conversion of this Note described in Section 7(a) or (b), the
Holder shall immediately surrender this Note (or a portion of this Note, as
applicable) in exchange for stock certificates representing the appropriate
number of shares of Common Stock, the number of which shall be rounded up to the
nearest whole number, such that no fractional shares shall be issued.

 

2



--------------------------------------------------------------------------------



 



8. Events of Default and Acceleration. Any part or all of the then Outstanding
Balance shall become immediately due and payable upon the occurrence of an Event
of Default unless such Event of Default is cured within 30 days of written
notice from the Majority Holders or an agent thereof the occurrence of any of
the following events of default (each an “Event of Default”):
(a) the Company fails to make the payment of principal or interest of the Note
when the same becomes due and payable; or
(b) the Company materially breaches any term of this Note or any term of the
other Transaction Documents (as defined in the Purchase Agreement); or
(c) the Company shall generally fail to pay, or admit in writing its inability
to pay, its debts as they become due; or
(d) the Company shall cease or materially diminish its operation, or apply for,
consent to, or acquiesce in the appointment of a trustee, receiver or other
custodian for itself or any of its property, or make a general assignment
composition, or similar device for the benefit of its creditors; or a trustee,
receiver or other custodian shall otherwise be appointed for the Company or any
of its assets; an attachment or receivership of assets or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding shall
be commenced by or against the Company; or the Company shall take any corporate
action to authorize, or in furtherance of, any of the foregoing.
9. Attorneys’ Fees. If the principal and interest on this Note is not paid when
due, whether or not collection is initiated by the prosecution of any suit, or
by any other judicial proceeding, or this Note is placed in the hands of an
attorney for collection, the Company shall pay, in addition to all other amounts
owing hereunder, all costs expenses and fees, including reasonable hourly
attorneys’ fees, incurred by the Holder in connection therewith.
10. Waiver and Consent. The Company hereby waives presentment for payment,
notice of nonpayment, protest, notice of protest and all other notices, filing
of suit and diligence in collecting the amounts due under this Note and agrees
that the Holder shall not be required first to initiate any suit or exhaust its
remedies against any other person or parties in order to enforce payment of this
Note.
11. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Minnesota, without regard to conflict of laws
provisions.
12. Miscellaneous Provisions. This Note shall be binding on the successors and
assigns of the Company and inure to the benefit of the Holder, its successors,
endorsees and assigns. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. This Note may be changed only by an
agreement in writing signed by the Company and the Holder.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the undersigned have executed this Note effective as of the
date first above written.

                  COMPANY:    
 
                DIGITILITI, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                INDIVIDUAL HOLDER:    
 
           
 
  Signature:        
 
  Name:  
 
   
 
     
 
   
 
                ENTITY HOLDER:    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   

[Signature Page to Secured Convertible Promissory Note]

 

4